Hoke, J.,
concurring in tbe result: I concur in tbe disposition made of tbis case, and for tbe reason that, in a trial free from error, both in tbe charge of tbe court and its rulings on questions of evidence, it has evidently been shown that, at tbe time tbe plaintiff’s entries were made and bis grants issued, there were older grants of tbe State outstanding, covering tbe land in controversy and rendering same no longer tbe subject of entry.
As the opinion of tbe Court decides tbe case on other grounds in defendant’s favor, I do not care to make further statement concerning it, and concur in tbe result.